United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3008
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Matthew J. Siefkas

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                              Submitted: June 9, 2014
                               Filed: June 25, 2014
                                  [Unpublished]
                                   __________

Before BYE, COLLOTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Matthew Siefkas appeals his sentence of 110 months following his guilty plea
to one count of being a felon in possession of a firearm in violation of 18 U.S.C.
§ 922(g)(1). Siefkas, a felon, admitted to possessing and discharging a firearm while
intoxicated.1 He challenges a four-level enhancement the district court2 applied under
United States Sentencing Guidelines Manual (U.S.S.G.) § 2K2.1(b)(6)(B) on the
grounds Siefkas possessed the firearm while committing "another felony offense,"
namely, a violation of Mo. Rev. Stat. § 571.030.1(5), which prohibits "knowingly . . .
ha[ving] a firearm . . . readily capable of lethal use on his . . . person, while he . . . is
intoxicated."

       We review for plain error only because this issue was not preserved for appeal
in the district court. United States v. Espinoza Bravo, 624 F.3d 921, 924 (8th Cir.
2010). The district court did not plainly err. Siefkas's challenge – brought on the
grounds the four-level enhancement impermissibly double counted his offense
conduct of possessing the firearm – is foreclosed by circuit precedent. See United
States v. Jackson, 633 F.3d 703, 706 (8th Cir. 2011) (rejecting a double-counting
challenge to a district court's application of U.S.S.G. § 2K2.1(b)(6)(B) where a state
offense required proof of a separate element not necessary to prove the underlying
felon-in-possession offense); see also United States v. Long, __ F. App'x __, 2014
WL 1661292 at *2 (8th Cir. Apr. 28, 2014) (applying Jackson to a violation of Mo.
Rev. Stat. § 571.030.1(5) to reject a double-counting challenge to a four-level
enhancement under § 2K2.1(b)(6)(B)).

       We affirm.
                         ______________________________




       1
       The presentence report (PSR) stated Siefkas, at the time he possessed and
discharged a firearm, "appeared to be highly intoxicated as he was almost falling over
as he was walking." PSR at ¶ 6. Siefkas did not object to this statement in the PSR.
       2
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                            -2-